 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 1 of 19 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  YESSICA RODRIGUEZ, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                       COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  COATZINGO BAKERY & MEXICAN                                      29 U.S.C. § 216(b)
  PRODUCTS CORP. (D/B/A COATZINGO
  BAKERY), RUFINO ZAPATA, and                                            ECF Case
  MELITON ZAPATA,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Yessica Rodriguez (“Plaintiff Rodriguez” or “Ms. Rodriguez”), individually and

 on behalf of others similarly situated, by and through her attorneys, Michael Faillace & Associates,

 P.C., upon her knowledge and belief, and as against Coatzingo Bakery & Mexican Products Corp.

 (d/b/a Coatzingo Bakery), (“Defendant Corporation”), Rufino Zapata and            Meliton Zapata,

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Rodriguez is a former employee of Defendants Coatzingo Bakery &

Mexican Products Corp. (d/b/a Coatzingo Bakery), Rufino Zapata, and Meliton Zapata.

       2.       Defendants own, operate, or control a Mexican bakery, located at 76-11 Roosevelt

Avenue, Jackson Heights, NY 11372 under the name “Coatzingo Bakery”.
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 2 of 19 PageID #: 2




       3.      Upon information and belief, individual Defendants Rufino Zapata and Meliton

Zapata, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the bakery as a joint or unified enterprise.

       4.      Plaintiff Rodriguez was employed as a cashier, stocker, juice and coffee preparer,

counter attendant and general assistant at the bakery located at 76-11 Roosevelt Avenue, Jackson

Heights, NY 11372.

       5.      At all times relevant to this Complaint, Plaintiff Rodriguez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that she worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Rodriguez appropriately for any hours worked, either at the straight rate

of pay or for any additional overtime premium.

       7.      Defendants’ conduct extended beyond Plaintiff Rodriguez to all other similarly

situated employees.

       8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rodriguez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       9.      Plaintiff Rodriguez now brings this action on behalf of herself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.



                                                  -2-
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 3 of 19 PageID #: 3




       10.     Plaintiff Rodriguez seeks certification of this action as a collective action on behalf

of herself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Rodriguez’s state law claims under 28

U.S.C. § 1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Mexican bakery located in this district. Further, Plaintiff Rodriguez was employed by

Defendants in this district.

                                                 PARTIES

                                                  Plaintiff

       13.     Plaintiff Yessica Rodriguez (“Plaintiff Rodriguez” or “Ms. Rodriguez”) is an adult

individual residing in Queens County, New York.

       14.     Plaintiff Rodriguez was employed by Defendants at Coatzingo Bakery from

approximately 2012 until on or about April 17, 2020.

       15.     Plaintiff Rodriguez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants




                                                 -3-
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 4 of 19 PageID #: 4




       16.     At all relevant times, Defendants owned, operated, or controlled a Mexican bakery,

located at 76-11 Roosevelt Avenue, Jackson Heights, NY 11372 under the name “Coatzingo

Bakery”.

       17.     Upon information and belief, Coatzingo Bakery & Mexican Products Corp. (d/b/a

Coatzingo Bakery) is a domestic corporation organized and existing under the laws of the State of

New York. Upon information and belief, it maintains its principal place of business at 76-11

Roosevelt Avenue, Jackson Heights, NY 11372.

       18.     Defendant Rufino Zapata is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Rufino Zapata is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Rufino Zapata

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Rodriguez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       19.     Defendant Meliton Zapata is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Meliton Zapata is sued

individually in his capacity as a manager of Defendant Corporation. Defendant Meliton Zapata

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Rodriguez, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.




                                                  -4-
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 5 of 19 PageID #: 5




                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       20.     Defendants operate a Mexican bakery located in the Jackson Heights section of

Queens in New York City.

       21.     Individual Defendants, Rufino Zapata and Meliton Zapata, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff Rodriguez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Rodriguez, and all similarly situated individuals,

referred to herein.

       24.     Defendants jointly employed Plaintiff Rodriguez (and all similarly situated

employees) and are Plaintiff Rodriguez’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff Rodriguez

and/or similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Rufino Zapata operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,



                                                 -5-
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 6 of 19 PageID #: 6




             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff Rodriguez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Rodriguez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Rodriguez’s services.

       28.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

bakery on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff



                                                   -6-
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 7 of 19 PageID #: 7




       30.     Plaintiff Rodriguez is a former employee of Defendants who was employed as a

cashier, stocker, juice and coffee preparer, counter attendant and general assistant.

       31.     Plaintiff Rodriguez seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                      Plaintiff Yessica Rodriguez

       32.     Plaintiff Rodriguez was employed by Defendants from approximately 2012 until on

or about April 17, 2020.

       33.     Defendants employed Plaintiff Rodriguez as a cashier, stocker, juice and coffee

preparer, counter attendant and general assistant.

       34.     Plaintiff Rodriguez regularly handled goods in interstate commerce, such as bakery

and other supplies produced outside the State of New York.

       35.     Plaintiff Rodriguez’s work duties required neither discretion nor independent

judgment.

       36.     Throughout her employment with Defendants, Plaintiff Rodriguez regularly worked

in excess of 40 hours per week.

       37.     From approximately June 2014 until on or about February 2019, Plaintiff Rodriguez

worked from approximately 4:00 p.m. until on or about 1:00 a.m., 6 days a week (typically 54 hours

per week).

       38.     From approximately March 2019 until on or about April 17, 2020, Plaintiff Rodriguez

worked from approximately 4:00 p.m. until on or about 12:00 a.m., 5 days a week (typically 40 hours

per week).

       39.     From approximately June 2014 until on or about January 2020, Defendants paid

Plaintiff Rodriguez her wages in cash.



                                                     -7-
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 8 of 19 PageID #: 8




       40.     From approximately February 2020 until on or about April 17, 2020, Defendants paid

Plaintiff Rodriguez her wages by check.

       41.     From approximately June 2014 until on or about February 2019, Defendants paid

Plaintiff Rodriguez a fixed salary of $420 per week.

       42.     From approximately March 2019 until on or about January 2020, Defendants paid

Plaintiff Rodriguez a fixed salary of $400 per week.

       43.     Defendants never granted Plaintiff Rodriguez any breaks or meal periods of any kind.

       44.     Plaintiff Rodriguez was not required to keep track of her time, nor to her knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected her

actual hours worked.

       45.     On a number of occasions, Defendants required Plaintiff Rodriguez to sign a

document, the contents of which she was not allowed to review in detail.

       46.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Rodriguez regarding overtime and wages under the FLSA and NYLL.

       47.     Defendants did not provide Plaintiff Rodriguez an accurate statement of wages, as

required by NYLL 195(3).

      48.      Defendants did not give any notice to Plaintiff Rodriguez, in English and in Spanish

(Plaintiff Rodriguez’s primary language), of her rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      49.      Defendants required Plaintiff Rodriguez to purchase “tools of the trade” with her own

funds—including three aprons.

                                 Defendants’ General Employment Practices




                                                  -8-
 Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 9 of 19 PageID #: 9




      50.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Rodriguez (and all similarly situated employees) to work in excess of 40 hours

a week without paying her appropriate minimum wage and overtime compensation as required by

federal and state laws.

      51.      Plaintiff Rodriguez was a victim of Defendants’ common policy and practices which

violate her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages

she was owed for the hours she worked.

      52.      Defendants’ pay practices resulted in Plaintiff Rodriguez not receiving payment for

all her hours worked, and resulted in Plaintiff Rodriguez’s effective rate of pay falling below the

required minimum wage rate.

      53.      Defendants    willfully   disregarded   and   purposefully     evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

       From approximately June 2014 until on or about February 2019, Defendants paid Plaintiff

       Rodriguez her wages in cash.

      54.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      55.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Rodriguez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Rodriguez properly for her full hours worked.




                                                 -9-
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 10 of 19 PageID #: 10




      56.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      57.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Rodriguez and other similarly situated former workers.

      58.      Defendants failed to provide Plaintiff Rodriguez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      59.      Defendants failed to provide Plaintiff Rodriguez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      60.       Plaintiff Rodriguez brings her FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),



                                                  - 10 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 11 of 19 PageID #: 11




on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      61.       At all relevant times, Plaintiff Rodriguez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      62.       The claims of Plaintiff Rodriguez stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      63.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      64.       At all times relevant to this action, Defendants were Plaintiff Rodriguez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Rodriguez (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      65.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.




                                                 - 11 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 12 of 19 PageID #: 12




      66.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       67.      Defendants failed to pay Plaintiff Rodriguez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      68.       Defendants’ failure to pay Plaintiff Rodriguez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      69.       Plaintiff Rodriguez (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      70.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      71.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Rodriguez

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      72.       Defendants’ failure to pay Plaintiff Rodriguez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      73.       Plaintiff Rodriguez (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      74.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.



                                                 - 12 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 13 of 19 PageID #: 13




      75.       At all times relevant to this action, Defendants were Plaintiff Rodriguez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Rodriguez, controlled the terms and conditions of her employment, and determined the rates

and methods of any compensation in exchange for her employment.

      76.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Rodriguez less than the minimum wage.

      77.       Defendants’ failure to pay Plaintiff Rodriguez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      78.       Plaintiff Rodriguez was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      79.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      80.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Rodriguez overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      81.       Defendants’ failure to pay Plaintiff Rodriguez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      82.       Plaintiff Rodriguez was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 13 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 14 of 19 PageID #: 14




                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      83.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      84.       Defendants failed to provide Plaintiff Rodriguez with a written notice, in English and

in Spanish (Plaintiff Rodriguez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      85.       Defendants are liable to Plaintiff Rodriguez in the amount of $5,000, together with

costs and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      86.       Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      87.       With each payment of wages, Defendants failed to provide Plaintiff Rodriguez with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;



                                                 - 14 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 15 of 19 PageID #: 15




the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      88.         Defendants are liable to Plaintiff Rodriguez in the amount of $5,000, together with

costs and attorneys’ fees.

                                   SEVENTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      89.         Plaintiff Rodriguez repeats and realleges all paragraphs above as though fully set

forth herein.

      90.         Defendants required Plaintiff Rodriguez to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform her

job, further reducing her wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      91.         Plaintiff Rodriguez was damaged in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Rodriguez respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;




                                                   - 15 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 16 of 19 PageID #: 16




          (b)   Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Rodriguez and the FLSA Class

 members;

          (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Rodriguez and the FLSA Class members;

          (d)   Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Rodriguez’s and the

 FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

 wages;

          (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Rodriguez and the FLSA Class members;

          (f)   Awarding Plaintiff Rodriguez and the FLSA Class members damages for the

 amount of unpaid minimum wage, overtime compensation, and damages for any improper

 deductions or credits taken against wages under the FLSA as applicable;

          (g)   Awarding Plaintiff Rodriguez and the FLSA Class members liquidated damages in

 an amount equal to 100% of her damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

          (h)   Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Rodriguez;

          (i)   Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Rodriguez;

          (j)   Declaring that Defendants violated the notice and recordkeeping requirements of



                                               - 16 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 17 of 19 PageID #: 17




 the NYLL with respect to Plaintiff Rodriguez’s compensation, hours, wages and any deductions

 or credits taken against wages;

           (k)   Declaring that Defendants’ violations of the provisions of the NYLL were willful

 as to Plaintiff Rodriguez;

           (l)   Awarding Plaintiff Rodriguez damages for the amount of unpaid minimum wage

 and overtime compensation, and for any improper deductions or credits taken against wages as

 applicable

           (m)   Awarding Plaintiff Rodriguez damages for Defendants’ violation of the NYLL

 notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

           (n)   Awarding Plaintiff Rodriguez liquidated damages in an amount equal to one

 hundred percent (100%) of the total amount of minimum wage and overtime compensation shown

 to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

 198(3);

           (o)   Awarding Plaintiff Rodriguez and the FLSA Class members pre-judgment and

 post-judgment interest as applicable;

           (p)   Awarding Plaintiff Rodriguez and the FLSA Class members the expenses incurred

 in this action, including costs and attorneys’ fees;

           (q)   Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

           (r)   All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND



                                                 - 17 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 18 of 19 PageID #: 18




        Plaintiff Rodriguez demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

 August 12, 2020

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 18 -
Case 1:20-cv-03633-PKC-RLM Document 1 Filed 08/12/20 Page 19 of 19 PageID #: 19
